       Case 4:20-cr-00455 Document 31 Filed on 02/26/21 in TXSD Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
VS.                                                 §       Criminal Action H-20-CR-00455
                                                    §
ZHENGDONG CHENG                                     §

                      ZHENGDONG CHENG’S SUPPLEMENT TO
                   MOTION FOR REVOCATION OF DETENTION ORDER

TO THE HONORABLE UNITED STATES DISTRICT JUDGE ANDREW S. HANEN:

        ZHENDONG CHENG, Defendant, (“Dr. Cheng”) supplements his Opposed Motion for

Revocation of Detention Order and shows:

             I.       ADDITIONAL UNENCUMBERED REAL ESTATE AVAILABLE TO PLEDGE AS
                            SECURITY FOR DR. CHENG’S APPEARANCE

        Dr. Cheng has additional unencumbered property that may be pledged to secure his

appearance. The lien on the real property at 715 Pasler Street, College Station, Texas, 77840, has

been released. See Ex. A. It is not subject to any other claim, lien, mortgage, or encumbrance. For

2020, the Brazos County Appraisal District appraised the value of the land and improvements there

at $291,774.1

        This property may be pledged as additional collateral to secure a bond. 18 U.S.C.

3142(c)(1)(B)(xi). Dr. Cheng is willing to provide all required documentation, including, but not

limited to, an Agreement to Forfeit Real Property. Dr. Cheng and his wife are the property’s sole

owners. They will further promise not to sell, mortgage, or otherwise encumber it or do anything


1
  ”Property ID: 37226 For Year 2020” Brazos County Appraisal District Property Search, available at
https://esearch.brazoscad.org/Property/View/37226 (last viewed February 26, 2021).

                                                        1
      Case 4:20-cr-00455 Document 31 Filed on 02/26/21 in TXSD Page 2 of 2




reduce its value while this agreement is in effect. The Court may forfeit this and the other pledged

properties if Dr. Cheng fails to appear under the terms of the agreement, Fed. R. Crim. Pro. 46(i),

and 18 U.S.C. 3146(d).

                                          II. CONCLUSION

       Dr. Cheng requests the Court to grant this Motion, revoke the detention order, set this matter

for a hearing, and release him upon appropriate conditions.

                                                        Respectfully Submitted,

                                                        HILDER & ASSOCIATES, P.C.

                                                        /S/ Q. Tate Williams__________________
                                                        Quentin Tate Williams
                                                        Texas Bar No. 24013760
                                                        Philip H. Hilder
                                                        Texas Bar No. 09620050
                                                        819 Lovett Blvd.
                                                        Houston, Texas 77006
                                                        (713) 655-9111–telephone
                                                        (713) 655-9112–facsimile
                                                        tate@hilderlaw.com
                                                        philip@hilderlaw.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served upon
the Assistant United States Attorney for the government herein, via ECF contemporaneous with
filing.

                                                      /S/ Q. Tate Williams__________________
                                                      Quentin Tate Williams




                                                  2
